DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1.       The drawings filed on 08/31/2022 are acceptable subject to correction of the informalities indicated below.
The drawings are objected to because of the handwritten reference numbers of uneven line quality present in Figures 1 through 2.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended) An injection nozzle, comprising: a housing having a first internal chamber for receiving a fluid selected from a group consisting of a cryogenic gas, and cryogenic liquid, and a second internal chamber having an actuator located therein; a valve body having an outlet; a stem positioned within the first internal chamber of the housing and having opposed proximal and distal ends, the proximal end adapted to contact the actuator, and wherein the stem is reciprocally movable along a longitudinal axis in the housing to open and close the valve body outlet; and a sensor configured to receive a signal from the actuator. --
Claim 17 has been amended and replaced by the following: 
--17. (Currently amended) An apparatus for delivering a cryogen comprising: a source of cryogen; a manifold; a conduit connecting the source of cryogen to the manifold; a plurality of injection nozzles, each one of which is in fluid communication with the manifold and includes a housing having a first internal chamber for receiving a fluid selected from a group consisting of a cryogenic gas and a cryogenic liquid, and a second internal chamber having an actuator located therein, a valve body having an outlet a stem positioned within the first internal chamber of the housing and having opposed proximal and distal ends, the proximal end adapted to contact the actuator, and wherein the stem is reciprocally movable along a longitudinal axis in the housing to open and close the valve body outlet, and a sensor configured to receive a signal from the actuator; Page 5of 15Application No. 16/788,690 a cryogenic process vessel in fluid communication with the plurality of injection nozzles; and an indicator member, wherein the sensor of each one of the injection nozzles is configured to transmit a signal corresponding to an open or closed position of the valve body outlet of each one of the injection nozzles directly to the indicator member.-- 

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the injection nozzle, comprising: a housing having a first internal chamber for receiving a fluid selected from a group consisting of a cryogenic gas, and cryogenic liquid, and a second internal chamber having an actuator located therein; a valve body having an outlet; a stem positioned within the first internal chamber of the housing and having opposed proximal and distal ends, the proximal end adapted to contact the actuator, and wherein the stem is reciprocally movable along a longitudinal axis in the housing to open and close the valve body outlet; and a sensor configured to receive a signal from the actuator
 of instant independent claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
09/07/2022